IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


EDWIN M. LIVINGOOD,                    : No. 744 MAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
UNEMPLOYMENT COMPENSATION              :
BOARD OF REVIEW,                       :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.